Mr. PRESIDING JUSTICE STOUDER, dissenting: I do not agree with the majority of the court In my opinion the admission of the mug shots was prejudicially erroneous. As an initial observation I do not believe there is any significant difference between the photographs, the admission of which is approved by the majority, and the photographs in People v. Hawkins (1972), 4 Ill.App.3d 471, the admission of which was held to be erroneous. What was said in the Hawkins case regarding mug shots and their admissibility is equally applicable to the facts of this case and in my judgment requires an opposite result. Rogues’ gallery photographs or mug shots usually refer to photographs in the files of a law enforcement agency prior to the time of the arrest of the accused. The gist of the prejudice as described in the Hawkins case is the fact thát the photos communicated to the jury the defendant’s prior difficulties with the law. It is the communication of the prior troubles and not the particular form of the mug shots which gives the photographs their prejudicial effect. In the case at bar there is no doubt but what the five photos were mug shots, that Jones, the victim, knew that they were mug shots when he examined them and that his direct testimony regarding the exhibition of the photographs to him revealed to the jury that the photographs were mug shots. Their admission as exhibits was proposed at the close of the victim’s testimony and even the photographs themselves convey the information that they purport to be exactly what they are. Indeed neither in this court nor in the trial court did the State claim that the photographs were not mug shots or that the jury could have had any doubts that they were. The absence of an identification number or date as was included on the photos in the Hawkins case is not a significant difference which eliminates the prejudicial effect of the photographs. If the photos are mug shots and this fact is or can be communicated to the jury from their appearance or the surrounding testimony the jury is invited to speculate about the nature and extent of defendant’s prior troubles with the law depriving him of his right to have the evidence limited to that relating to his guilt of the crime for which he stands charged. I find no waiver or estoppel regarding the admissibility of the photographs as does the majority. The facts as disclosed in the majority opinion reveal that it was the victim who first revealed that his identification had been from photographs in the possession of the police and in fact the ones presented as exhibits. Such testimony was the foundation for admitting the photographs and precipitated the cross-examination and subsequent testimony with regard thereto. If it is proper to communicate the fact of defendant’s prior trouble with the law by the admission of mug shots I fail to see how the State’s Attorney’s argument to the same effect can be error. Conversely if the argument of the State’s Attorney can be improper the admission of the photographs conveying the same information ought to be equally improper.